Title: From Thomas Jefferson to John Barnes, 19 April 1821
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello
Apr. 19. 21.
I was happy to recieve your letter of the 2d by mr Parr and by such attentions as I could render to him to prove my respect for your recommendation as well as  for his merit. he staid a day and night with us & then pursued his journey.I am told that the busts of mr Madison and mr Monroe as made by mr Cardelli an Italian sculptor, are to be had in Washington at reasonable prices. will you be so good as to inform me if it be true that they can be had there of the size of the life and at what prices?I was happy to hear of your good health. mine is much improved & is improving. I salute you affectionatelyTh: Jefferson